Exhibit 10.1

Warner Music Group Corp.

2005 Omnibus Award Plan

(Amended and Restated Effective February 26, 2008)

 

1. Purpose

The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees, directors
and consultants of the Company and its Affiliates can acquire and maintain
Common Stock ownership, or be paid incentive compensation measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and promoting an identity of interest
between stockholders and these persons.

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Phantom Stock Awards, Stock
Bonuses and Performance Compensation Awards, or any combination of the
foregoing.

 

2. Definitions

The following definitions shall be applicable throughout the Plan.

(a) “Affiliate” means any entity that directly or indirectly is controlled by,
controls or is under common control with the Company.

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Phantom Stock Award, Stock Bonus or Performance
Compensation Award granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means the Company or an Affiliate having “cause” to terminate a
Participant’s employment or service, as defined in any existing employment,
consulting or any other agreement between the Participant and the Company or an
Affiliate or, in the absence of such an employment, consulting or other
agreement, upon (i) the determination by the Committee that the Participant has
ceased to perform his duties to the Company, or an Affiliate (other than as a
result of his incapacity due to physical or mental illness or injury), which
failure amounts to an intentional and extended neglect of his duties to such
party, (ii) the Committee’s determination that the Participant has engaged or is
about to engage in conduct materially injurious to the Company or an Affiliate,
(iii) the Participant having been convicted of, or plead guilty or no contest
to, a felony or any crime involving as a material element fraud or dishonesty,
(iv) the failure of the Participant to follow the lawful instructions of the
Board or his



--------------------------------------------------------------------------------

direct superiors or (v) in the case of a Participant who is a non-employee
director, the Participant ceasing to be a member of the Board in connection with
the Participant engaging in any of the activities described in
clauses (i) through (iv) above.

(e) “Change in Control” shall, unless in the case of a particular Award the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” have the meaning set forth in the Certificate of
Incorporation of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(g) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board. Unless the Board is acting as the Committee or the Board
specifically determines otherwise, each member of the Committee shall, at the
time he takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee which
Award is otherwise validly granted under the Plan.

(h) “Common Stock” means the common stock, par value $0.01 per share, of the
Company and any stock into which such common stock may be converted or into
which it may be exchanged.

(i) “Company” means Warner Music Group Corp. and any successor thereto.

(j) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award agreement.

(k) “Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate or, in the absence of
such an employment, consulting or other agreement, a condition entitling the
Participant to receive benefits under a long-term disability plan of the Company
or an Affiliate or, in the absence of such a plan, the complete and permanent
inability by reason of illness or accident to perform the duties of the
occupation at which a Participant was employed or served when such disability
commenced, as determined by the Committee based upon medical evidence acceptable
to it.

 

2



--------------------------------------------------------------------------------

(l) “Effective Date” means the date upon which the Pricing Committee of the
Board sets the price at which the shares of Common Stock are to be sold to a
group of underwriters in the underwritten initial public offering of Common
Stock, immediately following the recapitalization of the Common Stock in
preparation for such initial public offering.

(m) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation and (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and the Treasury
Regulations promulgated thereunder; provided, however, that clause (ii) shall
apply only with respect to grants of Awards with respect to which the Company’s
tax deduction could be limited by Section 162(m) of the Code if such clause did
not apply.

(n) “Eligible Person” means any (i) individual regularly employed by the Company
or Affiliate who satisfies all of the requirements of Section 6; provided,
however, that no such employee covered by a collective bargaining agreement
shall be an Eligible Person unless and to the extent that such eligibility is
set forth in such collective bargaining agreement or in an agreement or
instrument relating thereto; (ii) director of the Company or an Affiliate; or
(iii) consultant or advisor to the Company or an Affiliate who may be offered
securities pursuant to Form S-8.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value”, on a given date means (i) if the Stock is listed on a
national securities exchange, the closing sales price reported as having
occurred on the primary exchange with which the Stock is listed and traded on
such date, or, if there is no such sale on that date, then on the last preceding
date on which such a sale was reported; (ii) if the Stock is not listed on any
national securities exchange but is quoted in the Nasdaq National Market (the
“Nasdaq”) on a last sale basis, the last sales price reported on such date, or,
if there is no such sale on that date, then on the last preceding date on which
a sale was reported; or (iii) if the Stock is not listed on a national
securities exchange nor quoted in the Nasdaq on a last sale basis, the amount
determined by the Committee to be the fair market value based upon a good faith
attempt to value the Stock accurately and computed in accordance with applicable
regulations of the Internal Revenue Service.

(q) “Good Reason” shall have the meaning, if any, set forth in a Participant’s
employment agreement, if any, with the Company or an Affiliate, and shall not
apply in respect of any Participant who does not have such an employment
agreement.

(r) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and otherwise meets the
requirements set forth herein.

 

3



--------------------------------------------------------------------------------

(s) “Mature Shares” means shares of Stock owned by a Participant which are not
subject to any pledge or other security interest and have such other
requirements as the Committee may determine are necessary in order to avoid an
accounting earnings charge on account of the use of such shares to pay the
Option Price or satisfy a withholding obligation in respect of an Option.

(t) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 11(d)(iv) of the Plan; provided,
that the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.

(u) “Nonqualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is not designated by the Committee as an
Incentive Stock Option.

(v) “Option” means an Award granted under Section 7 of the Plan.

(w) “Option Period” means the period described in Section 7(c) of the Plan.

(x) “Option Price” means the exercise price for an Option as described in
Section 7(a) of the Plan.

(y) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(z) “Parent” means any parent of the Company as defined in Section 424(e) of the
Code.

(aa) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(bb) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division or operational unit of the
Company) and shall be limited to the following:

 

  (i) net earnings or net income (before or after taxes);

 

4



--------------------------------------------------------------------------------

  (ii) basic or diluted earnings per share (before or after taxes) or earnings
per shares growth;

 

  (iii) net revenue or net revenue growth;

 

  (iv) gross profit or gross profit growth;

 

  (v) net operating profit (before or after taxes) or net operating profit
growth;

 

  (vi) return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales);

 

  (vii) cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);

 

  (viii) earnings before or after taxes, interest, depreciation and/or
amortization (EBITDA) or EBITDA growth;

 

  (ix) operating income before or after depreciation and/or amortization (OIBDA)
or OIBDA growth;

 

  (x) gross or operating margins;

 

  (xi) productivity ratios;

 

  (xii) share price (including, but not limited to, growth measures and total
stockholder return);

 

  (xiii) expense targets;

 

  (xiv) margins;

 

  (xv) operating efficiency;

 

  (xvi) objective measures of customer satisfaction;

 

  (xvii) working capital targets;

 

  (xviii) measures of economic value added;

 

  (xix) inventory control; and

 

  (xx) enterprise value.

Any one or more of the Performance Criterion may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any business unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria as

 

5



--------------------------------------------------------------------------------

compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Criterion (xi) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period. In the event that applicable tax and/or securities laws
change to permit Committee discretion to alter the governing Performance
Criteria without obtaining stockholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining stockholder
approval.

(cc) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(dd) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter to
the extent allowed under Section 162(m) of the Code, in its sole and absolute
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants based on the following events:

 

  (i) asset write-downs;

 

  (ii) litigation or claim judgments or settlements;

 

  (iii) the effect of changes in tax laws, accounting principles, or other laws
or regulatory rules affecting reported results;

 

  (iv) any reorganization and restructuring programs;

 

  (v) extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year;

 

  (vi) acquisitions or divestitures;

 

6



--------------------------------------------------------------------------------

  (vii) any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

 

  (viii) foreign exchange gains and losses; and

 

  (ix) a change in the Company’s fiscal year.

(ee) “Performance Period” shall mean the one or more periods of time not less
than one (1) year in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance
Compensation Award.

(ff) “Phantom Stock Award” shall mean a cash award whose value is determined
based on the change in the value of the Company Common Stock from the Effective
Date.

(gg) “Plan” means this Warner Music Group Corp. 2005 Omnibus Award Plan.

(hh) “Restricted Period” means, with respect to any Award of Restricted Stock or
any Restricted Stock Unit, the period of time determined by the Committee during
which such Award is subject to the restrictions set forth in Section 9 or, as
applicable, the period of time within which performance is measured for purposes
of determining whether an Award has been earned.

(ii) “Restricted Stock Unit” means a hypothetical investment equivalent to one
share of Stock granted in connection with an Award made under Section 9.

(jj) “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9 of the Plan.

(kk) “Securities Act” means the Securities Act of 1933, as amended.

(ll) “Stock” means the Common Stock or such other authorized shares of stock of
the Company as the Committee may from time to time authorize for use under the
Plan.

(mm) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(nn) “Stock Bonus” means an Award granted under Section 10 of the Plan.

 

7



--------------------------------------------------------------------------------

(oo) “Stock Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.

(pp) “Strike Price” means, (i) in the case of a SAR granted in tandem with an
Option, the Option Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

(qq) “Subsidiary” means any subsidiary of the Company as defined in
Section 424(f) of the Code.

(rr) “Substitution Award” means an Award that is intended to replace any
existing incentive award held by an employee or director of, or consultant or
advisor to, an entity acquired by the Company or an Affiliate of the Company.
The terms and conditions of any Substitution Award shall be set forth in an
Award agreement and shall, except as may be inconsistent with any provision of
the Plan, to the extent practicable provide the recipient with benefits
(including economic value) substantially similar to those provided to the
recipient under the existing award which such Substitution Award is intended to
replace.

(ss) “Vested Unit” shall have the meaning ascribed thereto in Section 9(d) of
the Plan.

(tt) “Voting Stock” of a person means all classes of capital stock or other
interests, including partnership interests, of such person then outstanding and
normally entitled, without regard to the occurrence of any contingency, to vote
in the election of directors, managers, or trustee thereof.

 

3. Effective Date, Duration and Shareholder Approval

The Plan is effective as of the Effective Date. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the shareholders of
the Company in a manner intended to comply with the shareholder approval
requirements of Section 422(b)(i) of the Code; provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained.

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date; provided,
however, that such expiration shall not affect Awards then outstanding, and the
terms and conditions of the Plan shall continue to apply to such Awards.

 

8



--------------------------------------------------------------------------------

4. Administration

(a) The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the power, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of shares of Stock to be covered by, or with respect
to which payments, rights, or other matters are to be calculated in connection
with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Stock, other securities, other Options, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (viii) establish, amend, suspend, or waive
such rules and regulations; (ix) appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

(c) Notwithstanding the foregoing, the committee may delegate to any officer of
the Company or any Affiliate the authority to act on behalf of the Committee
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to (i) “covered
employees” under Code Section 162(m) (other than Awards exempt from the
application of Code Section 162(m)) and (ii) persons subject to Section 16 of
the 1934 Act.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all parties, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.

(e) No member of the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any Award hereunder.

 

9



--------------------------------------------------------------------------------

5. Grant of Awards; Shares Subject to the Plan

The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Phantom Stock
Awards, Stock Bonuses and/or Performance Compensation Awards to one or more
Eligible Persons; provided, however, that:

(a) Subject to Section 13, the aggregate number of shares of Stock in respect of
which Awards may be granted under the Plan is 19,916,133 shares;

(b) Shares of Stock shall be deemed to have been used in settlement of Awards
whether or not they are actually delivered or the Fair Market Value equivalent
of such shares is paid in cash; provided, however, that shares of Stock
delivered (either directly or by means of attestation) in full or partial
payment of the Option Price in accordance with Section 7(b) shall be deducted
from the number of shares of Stock delivered to the Participant pursuant to such
Option for purposes of determining the number of shares of Stock acquired
pursuant to the Plan. In accordance with (and without limitation upon) the
preceding sentence, if and to the extent an Award under the Plan expires,
terminates or is canceled for any reason whatsoever without the Participant
having received any benefit therefrom, the shares covered by such Award shall
again become available for future Awards under the Plan. For purposes of the
foregoing sentence, a Participant shall not be deemed to have received any
“benefit” (i) in the case of forfeited Restricted Stock Awards by reason of
having enjoyed voting rights and dividend rights prior to the date of forfeiture
or (ii) in the case of an Award canceled by reason of a new Award being granted
in substitution therefor;

(c) Stock delivered by the Company in settlement of Awards may be authorized and
unissued Stock, Stock held in the treasury of the Company, Stock purchased on
the open market or by private purchase, or a combination of the foregoing; and

(d) Subject to Section 13, no person may be granted Options or SARs under the
Plan during any calendar year with respect to more than 6,000,000 shares of
Stock.

 

6. Eligibility

Participation shall be limited to Eligible Persons who have entered into an
Award agreement or who have received written notification from the Committee, or
from a person designated by the Committee, that they have been selected to
participate in the Plan.

 

7. Options

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary. Each Option so granted shall
be subject to the conditions set forth in this Section 7, or to such other
conditions as may be reflected in the applicable Stock Option Agreement.

 

10



--------------------------------------------------------------------------------

(a) Option Price. The exercise price (“Option Price”) per share of Stock for
each Option which is not a Substitution Award shall be set by the Committee at
the time of grant but shall not be less than the Fair Market Value of a share of
Stock on the Date of Grant.

(b) Manner of Exercise and Form of Payment. No shares of Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Stock valued at the
Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); provided, that such shares of
Stock are Mature Shares; (ii) in the discretion of the Committee, either (A) in
other property having a fair market value on the date of exercise equal to the
Option Price or (B) by delivering to the Committee a copy of irrevocable
instructions to a stockbroker to deliver promptly to the Company an amount
sufficient to pay the Option Price; or (iii) by such other method as the
Committee may allow. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter dealer quotation system on which the securities of the Company or any
Affiliates are listed or traded.

(c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in installments,
such installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.

(d) Stock Option Agreement – Other Terms and Conditions. Each Option granted
under the Plan shall be evidenced by a Stock Option Agreement. Except as
specifically provided otherwise in such Stock Option Agreement, each Option
granted under the Plan shall be subject to the following terms and conditions:

(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.

(ii) Each share of Stock purchased through the exercise of an Option shall be
paid for in full at the time of the exercise. Each Option shall cease to be
exercisable, as to any share of Stock, when the Participant purchases the share
or exercises a related SAR or when the Option expires.

 

11



--------------------------------------------------------------------------------

(iii) Subject to Section 12(k), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by him.

(iv) Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Stock Option Agreement.

(v) At the time of any exercise of an Option, the Committee may, in its sole
discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws. Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any shares. In
the event certificates for Stock are delivered under the Plan with respect to
which such investment representation has been obtained, the Committee may cause
a legend or legends to be placed on such certificates to make appropriate
reference to such representation and to restrict transfer in the absence of
compliance with applicable federal or state securities laws.

(vi) Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence, subject to
complying with any instructions from such Participant as to the sale of such
Stock.

(e) Incentive Stock Option Grants to 10% Stockholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Participant who owns stock representing more than ten percent of the voting
power of all classes of stock of the Company or of a Subsidiary or Parent, the
Option Period shall not exceed five years from the Date of Grant of such Option
and the Option Price shall be at least 110 percent of the Fair Market Value (on
the Date of Grant) of the Stock subject to the Option.

 

12



--------------------------------------------------------------------------------

(f) $100,000 Per Year Limitation for Incentive Stock Options. To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Stock for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

 

8. Stock Appreciation Rights

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment.
The Committee also may award SARs to Eligible Persons independent of any Option.
A SAR shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose, including, but not limited to, the
following:

(a) Vesting, Transferability and Expiration. A SAR granted in connection with an
Option shall become exercisable, be transferable and shall expire according to
the same vesting schedule, transferability rules and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall become
exercisable, be transferable and shall expire in accordance with a vesting
schedule, transferability rules and expiration provisions as established by the
Committee and reflected in an Award agreement.

(b) Automatic Exercise. If on the last day of the Option Period (or in the case
of a SAR independent of an option, the period established by the Committee after
which the SAR shall expire), the Fair Market Value exceeds the Strike Price, the
Participant has not exercised the SAR or the corresponding Option, and neither
the SAR nor the corresponding Option has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.

(c) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of Stock
on the exercise date over the Strike Price. The Company shall pay such excess in
cash or in shares of Stock valued at Fair Market Value.

(d) Method of Exercise. A Participant may exercise a SAR at such time or times
as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised and the date on which such SARs were awarded.

(e) Expiration. Except as otherwise provided in the case of SARs granted in
connection with Options, a SAR shall expire on a date designated by the
Committee which is not later than ten years after the Date of Grant of the SAR.

 

13



--------------------------------------------------------------------------------

9. Restricted Stock and Restricted Stock Units

(a) Award of Restricted Stock and Restricted Stock Units.

(i) The Committee shall have the authority (A) to grant Restricted Stock and
Restricted Stock Units to Eligible Persons, (B) to issue or transfer Restricted
Stock to Participants, and (C) to establish terms, conditions and restrictions
applicable to such Restricted Stock and Restricted Stock Units, including the
Restricted Period, as applicable, which may differ with respect to each grantee,
the time or times at which Restricted Stock or Restricted Stock Units shall be
granted or become vested and the number of shares or units to be covered by each
grant.

(ii) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable, and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and stock
power, the Award shall be null and void. Subject to the restrictions set forth
in Section 9(b), the Participant generally shall have the rights and privileges
of a stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock. At the discretion of the Committee, cash dividends and stock
dividends with respect to the Restricted Stock may be either currently paid to
the Participant or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of dividends withheld at a rate and
subject to such terms as determined by the Committee. The cash dividends or
stock dividends so withheld by the Committee and attributable to any particular
share of Restricted Stock (and earnings thereon, if applicable) shall be
distributed to the Participant in cash or, at the discretion of the Committee,
in shares of Stock having a Fair Market Value equal to the amount of such
dividends and earnings, if applicable, upon the release of restrictions on such
share and, if such share is forfeited, the Participant shall have no right to
such cash dividends, stock dividends or earnings.

(iii) Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued and, if it so
determines, deposited together with the stock powers with an escrow agent
designated by the Committee. If an escrow arrangement is used, the Committee may
cause the escrow agent to issue to the Participant a receipt evidencing any
stock certificate held by it, registered in the name of the Participant.

 

14



--------------------------------------------------------------------------------

(iv) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Award agreement. No shares of Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Stock) may be credited with cash and stock dividends paid by the Company in
respect of one share of Stock (“Dividend Equivalents”). At the discretion of the
Committee, Dividend Equivalents may be either currently paid to the Participant
or withheld by the Company for the Participant’s account, and interest may be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee. Dividend Equivalents
credited to a Participant’s account and attributable to any particular
Restricted Stock Unit (and earnings thereon, if applicable) shall be distributed
in cash or, at the discretion of the Committee, in shares of Stock having a Fair
Market Value equal to the amount of such Dividend Equivalents and earnings, if
applicable, to the Participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividend Equivalents.

(b) Restrictions.

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award agreement:
(A) if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award agreement; (C) the shares
shall be subject to forfeiture to the extent provided in Section 9(d) and the
applicable Award agreement; and (D) to the extent such shares are forfeited, the
stock certificates shall be returned to the Company, and all rights of the
Participant to such shares and as a shareholder shall terminate without further
obligation on the part of the Company.

(ii) Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

 

15



--------------------------------------------------------------------------------

(c) Restricted Period. The Restricted Period of Restricted Stock and Restricted
Stock Units shall commence on the Date of Grant and shall expire from time to
time as to that part of the Restricted Stock and Restricted Stock Units
indicated in a schedule established by the Committee in the applicable Award
agreement.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 9(b) and the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) and any cash
dividends or stock dividends credited to the Participant’s account with respect
to such Restricted Stock and the interest thereon, if any.

Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one share of Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with
Section 9(a)(iv) hereof and the interest thereon or, at the discretion of the
Committee, in shares of Stock having a Fair Market Value equal to such Dividend
Equivalents and interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Award agreement, the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part Stock in lieu of
delivering only shares of Stock for Vested Units or (ii) delay the delivery of
Stock (or cash or part Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period. If a cash payment is made in lieu of
delivering shares of Stock, the amount of such payment shall be equal to the
Fair Market Value of the Stock as of the date on which the Restricted Period
lapsed with respect to such Vested Unit.

(e) Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend substantially in the form of the following
until the lapse of all restrictions with respect to such Stock as well as any
other information the Company deems appropriate:

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Warner Music Group Corp. 2005 Omnibus Award Plan
and a Restricted Stock Purchase and Award Agreement, dated as of
                    , between Warner Music Group Corp. and                     .
A copy of such Plan and Agreement is on file at the offices of Warner Music
Group Corp.

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

 

16



--------------------------------------------------------------------------------

10. Stock Bonus Awards

The Committee may issue unrestricted Stock, or other Awards denominated in
Stock, under the Plan to Eligible Persons, alone or in tandem with other Awards,
in such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. A Stock Bonus Award under
the Plan shall be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions.

 

11. Performance Compensation Awards

(a) General. The Committee shall have the authority, at the time of grant of any
Award described in Sections 7 through 10 (other than Options and Stock
Appreciation Rights granted with an exercise price or grant price, as the case
may be, equal to or greater than the Fair Market Value per share of Stock on the
date of grant), to designate such Award as a Performance Compensation Award in
order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code. The Committee shall have the authority to grant cash
bonuses under the Plan with the intent that such bonuses shall qualify for the
exemption from Section 162(m) of the Code provided pursuant to Treasury
Regulation Section 1.162-27(f)(1), for the reliance period described in Treasury
Regulation Section 1.162-27(f)(2). In addition, the Committee shall have the
authority to make an award of a cash bonus to any Participant and designate such
Award as a Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m).

(b) Eligibility. The Committee will, in its sole discretion, designate which
Participants will be eligible to receive Performance Compensation Awards in
respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 11. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.

(c) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one (1) year in duration), the type(s)
of Performance Compensation Awards to be issued, the Performance Criteria that
will be used to establish the Performance Goal(s), the kind(s) and/or level(s)
of the Performance Goals(s) that is(are) to apply to the Company and the
Performance Formula. Within the

 

17



--------------------------------------------------------------------------------

first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence of this Section 11(c) and
record the same in writing.

(d) Payment of Performance Compensation Awards

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Award has been earned for the Performance Period.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 11(d)(iv) hereof, if and when it
deems appropriate.

(iv) Use of Discretion. In determining the actual size of an individual
Performance Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (a) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(b) increase a Performance Compensation Award above the maximum amount payable
under Section 5(a) or Section 11(d)(vi) of the Plan.

(v) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11.

 

18



--------------------------------------------------------------------------------

(vi) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a Performance Period is 6,000,000 shares of Stock
or, in the event such Performance Compensation Award is paid in cash, the
equivalent cash value thereof on the first or last day of the Performance Period
to which such Award relates, as determined by the Committee. The maximum amount
that can be paid in any calendar year to any Participant pursuant to a cash
bonus Award described in the last sentence of Section 11(a) shall be
$10,000,000. Furthermore, any Performance Compensation Award that has been
deferred shall not (between the date as of which the Award is deferred and the
payment date) increase (A) with respect to Performance Compensation Award that
is payable in cash, by a measuring factor for each fiscal year greater than a
reasonable rate of interest set by the Committee or (B) with respect to a
Performance Compensation Award that is payable in shares of Stock, by an amount
greater than the appreciation of a share of Stock from the date such Award is
deferred to the payment date.

 

12. General

(a) Additional Provisions of an Award. Awards to a Participant under the Plan
also may be subject to such other provisions (whether or not applicable to
Awards granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions (in addition to those
provisions of Section 9 providing for the payment of dividends with respect to
Restricted Stock and Dividend Equivalents with respect to Restricted Stock
Units) adding dividend equivalent rights or other protections to Participants in
respect of dividends paid on Stock underlying any Award, provisions for the
forfeiture of or restrictions on resale or other disposition of shares of Stock
acquired under any Award, provisions giving the Company the right to repurchase
shares of Stock acquired under any Award in the event the Participant elects to
dispose of such shares, provisions allowing the Participant to elect to defer
the receipt of payment in respect of Awards for a specified period or until a
specified event, and provisions to comply with Federal and state securities laws
and Federal and state tax withholding requirements; provided, however, that any
such deferral does not result in acceleration of taxability of an Award prior to
receipt, or tax penalties, under Section 409A of the Code. Any such provisions
shall be reflected in the applicable Award agreement.

(b) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of ownership in respect
of shares of Stock which are subject to Awards hereunder until such shares have
been issued to that person.

(c) Government and Other Regulations. The obligation of the Company to settle
Awards in Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from

 

19



--------------------------------------------------------------------------------

offering to sell or selling, any shares of Stock pursuant to an Award unless
such shares have been properly registered for sale pursuant to the Securities
Act with the Securities and Exchange Commission or unless the Company has
received an opinion of counsel, satisfactory to the Company, that such shares
may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. If the shares of Stock offered for sale or sold under the Plan
are offered or sold pursuant to an exemption from registration under the
Securities Act, the Company may restrict the transfer of such shares and may
legend the Stock certificates representing such shares in such manner as it
deems advisable to ensure the availability of any such exemption.

(d) Tax Withholding.

(i) A Participant may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under any Award
or from any compensation or other amounts owing to a Participant, the amount (in
cash, Stock or other property) of any required income tax withholding and
payroll taxes in respect of an Award, its exercise, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability) by (A) the delivery of Mature Shares owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Stock otherwise
issuable pursuant to the exercise or settlement of the Award a number of shares
with a Fair Market Value equal to such withholding liability.

(e) Claim to Awards and Employment Rights. No employee of the Company or an
Affiliate, or other person, shall have any claim or right to be granted an Award
under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary who
shall be entitled to receive the amounts payable with respect to an Award, if
any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by

 

20



--------------------------------------------------------------------------------

the Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be his or her spouse
or, if the Participant is unmarried at the time of death, his or her estate.

(g) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

(h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

(i) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware.

(j) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

21



--------------------------------------------------------------------------------

(k) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to:

 

  (A) any person who is a “family member” of the Participant, as such term is
used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);

 

  (B) a trust solely for the benefit of the Participant and his or her Immediate
Family Members;

 

  (C) a partnership or limited liability company whose only partners or
shareholders are the Participant and his or her Immediate Family Members; or

 

  (D) any other transferee as may be approved either (a) by the Board or the
Committee in its sole discretion, or (b) as provided in the applicable Award
agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent

 

22



--------------------------------------------------------------------------------

with any applicable Award agreement, that such a registration statement is
necessary or appropriate; (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise; and (D) the consequences of the termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award agreement.

(l) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any person or persons other than himself.

(m) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(n) Expenses. The expenses of administering the Plan shall be borne by the
Company and Affiliates.

(o) Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.

(p) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

(q) Termination of Employment. Unless an applicable Award agreement provides
otherwise, for purposes of the Plan a person who transfers from employment or
service with the Company to employment or service with an Affiliate or vice
versa shall not be deemed to have terminated employment or service with the
Company or an Affiliate.

(r) Severability. If any provision of the Plan or any Award agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

23



--------------------------------------------------------------------------------

(s) Compliance with Applicable Law. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award (i) complies with the
legal requirements of any governmental entity to whose jurisdiction the Award is
subject and (ii) does not result in unintended adverse tax consequences to the
Company or Participants.

(t) 409A of the Code. Notwithstanding other provisions of the Plan or any Award
agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, payments in respect of any Award
under the Plan may not be made at the time contemplated by the terms of the Plan
or the relevant Award agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code.

 

13. Changes in Capital Structure

Awards granted under the Plan and any agreements evidencing such Awards, the
maximum number of shares of Stock subject to all Awards stated in Section 5(a)
and the maximum number of shares of Stock with respect to which any one person
may be granted Awards during any period stated in Sections 5(d) or
11(d)(vi) shall be subject to adjustment or substitution, as determined by the
Committee in its sole discretion, as to the number, price or kind of a share of
Stock or other consideration subject to such Awards or as otherwise determined
by the Committee to be equitable (i) in the event of changes in the outstanding
Stock or in the capital structure of the Company by reason of stock or
extraordinary cash dividends, stock splits, reverse stock splits,
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the Date
of Grant of any such Award or (ii) in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan. Any adjustment in Incentive
Stock Options under this Section 13 shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 13 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. Further, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall

 

24



--------------------------------------------------------------------------------

be made only to the extent that the Committee determines that such adjustments
or substitutions may be made without causing the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

Notwithstanding the above, in the event of any of the following:

A. The Company is merged or consolidated with another corporation or entity and,
in connection therewith, consideration is received by shareholders of the
Company in a form other than stock or other equity interests of the surviving
entity;

B. All or substantially all of the assets of the Company are acquired by another
person;

C. The reorganization or liquidation of the Company; or

D. The Company shall enter into a written agreement to undergo an event
described in clauses A, B or C above,

then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and cause the
holders thereof to be paid, in cash or stock, or any combination thereof, the
value of such Awards based upon the price per share of Stock received or to be
received by other shareholders of the Company in the event. The terms of this
Section 13 may be varied by the Committee in any particular Award agreement.

 

14. Effect of Change in Control

(a) Except to the extent provided in a particular Award agreement:

(i) In the event of a Participant’s termination of employment without Cause or
voluntary termination for Good Reason, if applicable, in either case following a
Change in Control, notwithstanding any provision of the Plan to the contrary,
all Options and SARs awarded to such Participant shall become exercisable with
respect to 100 percent of the shares subject to such Option or SAR, and the
Restricted Period shall expire with respect to 100 percent of such shares of
Restricted Stock or Restricted Stock Units (including a waiver of any applicable
Performance Goals). Notwithstanding the foregoing, the Committee may, upon a
Change in Control and in its sole discretion, make any Options and SARs
immediately exercisable, and may cause the Restricted Period to expire with
respect to any Shares of Restricted Stock or Restricted Stock Units.

(ii) In the event of a Change in Control, all incomplete Performance Periods in
effect on the date the Change in Control occurs shall end on the date of such
change, and the Committee shall (A) determine the extent to which Performance
Goals with respect to each such Award Period have been met based

 

25



--------------------------------------------------------------------------------

upon such audited or unaudited financial information then available as it deems
relevant, (B) cause to be paid to each Participant partial or full Awards with
respect to Performance Goals for each such Award Period based upon the
Committee’s determination of the degree of attainment of Performance Goals which
Awards may be adjusted, at the discretion of the Committee, to reflect the
portion of the Award Period occurring before such Change in Control, and
(C) cause all previously deferred Awards to be settled in full as soon as
possible, provided, however, that any such payment does not result in
acceleration of taxability of an Award prior to receipt, or tax penalties, under
Section 409A of the Code.

(b) In addition, in the event of a Change in Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Stock received or to be received by other shareholders of the Company
in the event.

(c) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

 

15. Nonexclusivity of the Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

16. Amendments and Termination

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including
as necessary to comply with any applicable stock exchange listing requirement or
to prevent the Company from being denied a tax deduction on account of
Section 162(m) of the Code); and provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially
impair the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary. The expiration date of the Plan
is the tenth anniversary of the Effective Date, as described in Section 3 of the
Plan.

 

26



--------------------------------------------------------------------------------

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
impair the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary; and provided, further, that,
without stockholder approval, (i) no amendment or modification may reduce the
Option Price of any Option or the Strike Price of any SAR, (ii) the Committee
may not cancel any outstanding Option or SAR and replace it with a new Option or
SAR (with a lower Option Price or Strike Price, as the case may be) in a manner
which would either (A) be reportable on the Company’s proxy statement as Options
which have been “repriced” (as such term is used in Item 402 of Regulation S-K
promulgated under the Exchange Act), or (B) result in any “repricing” for
financial statement reporting purposes and (iii) the Committee may not take any
other action which is considered a “repricing” for purposes of the shareholder
approval rules of any applicable stock exchange.

(c) Section 162(m) Approval

If so determined by the Committee, (i) the Plan shall be approved by the
stockholders of the Company no later than the first meeting of stockholders at
which directors are to be elected that occurs after the close of the third
calendar year following the calendar year in which the Company’s initial public
offering occurs, and (ii) the provisions of the Plan regarding Performance
Compensation Awards shall be disclosed and reapproved by stockholders of the
Company no later than the first stockholder meeting that occurs in the fifth
year following the year that stockholders previously approved such provisions
following the Company’s initial public offering, in each case in order for
certain Awards granted after such time to be exempt from the deduction
limitations of Section 162(m) of the Code. Nothing in this Section 16(c),
however, shall affect the validity of Awards granted after such time if such
stockholder approval has not been obtained.

 

27